—In an action to recover damages for personal injuries and wrongful death, etc., the defendant Jerry Bloom appeals from a judgment of the Supreme Court, Kings County (Clemente, J.), entered November 3, 1999, which, upon a jury verdict, is in favor of the plaintiff and against him in the principal sum of $235,000.
Ordered that the judgment is affirmed, with costs.
On December 6, 1993, the plaintiffs decedent, Imre Gal and*449auer, sought treatment for pain on his right side from the appellant. After ordering blood tests, the appellant diagnosed that the decedent had hepatitis and prescribed rest. When the decedent’s condition worsened, the defendant referred him to a gastroenterologist, who ordered that a sonogram be performed. The decedent died on January 20, 1994, following surgery which revealed widespread metastatic cancer and an enlarged liver.
Following trial, the jury found that the appellant’s failure to order a sonogram hastened the decedent’s death, and awarded damages for wrongful death and pain and suffering.
Contrary to the appellant’s contention, there was sufficient evidence from which a jury could rationally conclude that he was negligent and that his negligence was a proximate cause of the decedent’s pain and suffering in the six-week period between the decedent’s first visit to the appellant and the decedent’s death (see, Cohen v Hallmark Cards, 45 NY2d 493; Flowers v Southampton Hosp., 215 AD2d 723). Moreover, the verdict was not against the weight of the evidence (see, Simmons v East Nassau Med. Group, 260 AD2d 463).
The appellant’s remaining contentions are without merit. Joy, J. P., S. Miller, Luciano and Smith, JJ., concur.